DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A and Species B, as set forth in the Office action mailed on 11/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/10/2020 is fully withdrawn.  Claims 8-9, directed to Species B, are no longer withdrawn from consideration because the claims requires all the limitations of allowable generic claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Drawings
The amended drawings and specification are accepted and overcome the objections to the drawings. The drawings filed 09/14/2021 are hereby accepted. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Shawn B. Cage on 10/14/2021. 

The application has been amended as follows: 
Please rejoin claims 8-9.
Claim 2: please remove the colon on line 2 after “layer comprises” and also remove the “, which is conductive for lithium ions” such that the limitation simply recites “wherein the ion-sensitive layer comprises an ion-sensitive glass”. 
Claim 5, please add a semicolon at the end of line 14 after “including Li3PO4-xNx” to recite “any lithium-phosphorus oxynitrides, including Li3PO4-xNx;”.
Claim 9, please add --single-phase-- before the words “electrically conductive layer” to recite “a barrier layer arranged between the through glass via wafer and the single-phase electrically conductive layer”. 
Claim 12, in line 4 please remove the words “substantially the same” before “expansion coefficients” and replace with --similar-- to recite “a mechanically stable substrate, wherein the mechanically sable substrate and the ion-sensitive layer havesimilar expansion coefficients”. 

Allowable Subject Matter
Claims 1-6 and 8-19 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitation “a single-phase electrically conductive layer which includes metallic lithium or lithium-(0)-alloy” and “a protective layer applied to cover the single-phase electrically conductive layer and a portion of the ion-sensitive layer as protection against environmental influences”. 
The closest prior art of record is considered to be Fog et al. (US 4,632,732 A).
Fog discloses a measuring element for an ion-sensitive solid-contact electrode for measuring ion activity in a measurement medium [abstract; Col. 1:6-17] wherein the measuring element comprises: ion selective glass membrane 2/10/20 of lithium containing silica glass that is lithium ion conductive wherein the ion sensitive layer is exposed to the measurement solution [Col. 5:37-45; Col. 6:23-66; Col. 8:1-4; Figs. 2-5, 7; Note: the embodiment of Figs. 2, 3, and 7 read upon claim 1]); and an electrically conductive layer (a silver epoxy 8 is in electrical contact with the solid contact intercalation compound 3 [Col. 6:41-54; Fig. 2]; electrical connection 12 is in contact with intercalation electrode 11 [Col. 6:55-66; Fig. 3]; one or more fields 22 constituting the electrical connection is applied and make contact with intercalation compound 21 [Col. 8:27-44; Fig. 1]); wherein the measuring element is a solid-state measuring element which includes a solid-state electrolyte layer arranged between the ion-
Fog discloses wherein each of the embodiments of Figs. 2-3 and 7 comprise a conductive contact layer 8/12/22, but only discloses the composition of the silver epoxy 8 and is otherwise silent on the composition of the conductive contact layers 12/22. Fog therefore fails to teach wherein the electrically conductive layer is a “single-phase” conductive layer or wherein the layer “includes metallic lithium or lithium-(0)-alloy”. Fog also fails to expressly teach wherein the electrically conductive layer has a “protective layer applied to cover the single-phase electrically conductive layer and a portion of the ion-sensitive layer”. 
Prior office actions relied upon Kreuer et al. (DE 3727485 A1, machine translation) for the teachings of the “single-phase electrically conductive layer”. Applicant argues in the Remarks on Pg. 10 filed 09/14/2021 that:
Kreuer discloses that charge transfer from the ion-selective element to the electrical derivation occurs through a contact material provided as a multiphase solid material. This multiphase material differs from the claimed single-phase electrically conductive layer (212) by at least the number of phases and the choice of the material. Kreuer discloses creating a defined potential jump. This defined potential jump is created by the use of the multiphase material, as explained with reference to the figures 2 and 3 in paragraphs [0027 to 0029] of Kreuer. Based on this disclosure, one of ordinary skill in the art would have understood that the concept of growing and shrinking island areas to buffer changing densities of lithium ions does not work in a single phase material. 

and,

Kreuer discloses a plurality of different materials which can be used as "multiphase solid materials". Some of the disclosed materials include lithium but none includes metallic lithium or a lithium-(0)-alloy as recited in claim 1. Rather, Kreuer discloses 

Applicant’s arguments are convincing regarding the Kreuer reference. Although Kreuer does appear to teach wherein at least one phase is Li or Li/Mg in claims 9-10, it appears this claim is merely reciting that one of the phases of the multiphase system is Li or Li/Mg. There does not appear to be any teaching in Kreuer for using a single-phase material as that appears to go against the teachings of Paras. 0027-0029 and shown in Figs. 2-3, as argued by the Applicant. 
Furthermore, there does not appear to be any teaching, suggesting or motivation in the art for replacing the silver epoxy “electrically conductive layer”, which serves the purpose of connecting the solid contact material with a shielded electrode cable, with a single-phase material such as lithium or a lithium metal alloy as required by claim 1. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 2-6 and 8-19 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. Examiner notes that the claim 12 limitation wherein the substrate and ion-sensitive layer have “similar” expansion coefficients is definite as Para. 0067 of the instant specification describes that the expansion coefficients of the two materials should preferably not differ by more than approximately 10% in order to ensure enhanced thermal stability of the measuring element. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurth et al. (US 2005/0263798 A1) disclose terminal contact layers that comprise protective layer that cover the terminal contacts.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSHUA L ALLEN/Examiner, Art Unit 1795